Citation Nr: 0508798	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling.  The veteran filed a Notice of 
Disagreement in May 2002 expressing his disagreement with the 
10 percent evaluation of his PTSD.  A Statement of the Case 
was issued in September 2002.  A timely appeal was received 
in October 2002.

A hearing in the veteran's appeal was held at the RO before a 
Decision Review Officer in February 2003.  In a September 
2003 rating decision, the RO granted the veteran an increased 
evaluation to 30 percent for his PTSD, effective from 
September 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The Board notes that the veteran indicated in a September 
2003 statement that he has already been classified as 
unemployable by another organization, and that the 
"Department of Social Security" has sent him to several 
doctors in his area.  The veteran strongly implied he was 
considered unemployable because of his symptoms of PTSD.  The 
Board believes that this is a reference to the veteran 
receiving disability benefits from the Social Security 
Administration.  The record does not reflect the RO made a 
request for the veteran's records from the Social Security 
Administration.  This should be accomplished.  

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence.  Current treatment records for 
the veteran's PTSD, both VA and private, should be obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See 38 C.F.R. § 3.327(a) (2004).  The 
last formal VA examination to address the veteran's PTSD was 
conducted in July 2003.  The RO has since obtained treatment 
records that were not available at the time of the 
examination.  Another VA examination should be provided in 
order to ascertain the current condition of the veteran's 
PTSD in light of all the evidence of record.  

There also is evidence that suggests the veteran took early 
retirement from his long time employer because of his PTSD 
symptoms.  Any available information from the veteran's 
employer that might corroborate this would be useful.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  Associate all 
correspondence and any records received with 
the claims file.

3.  With appropriate assistance from the 
veteran, the RO should contact the veteran's 
former employer, Hercules Inc., and request 
any information documenting whether the 
veteran's retirement was related to his 
symptoms of PTSD, and/or whether any absences 
or impairment to performance during the 
veteran's employment was considered related to 
symptoms of PTSD.  Any response should be 
associated with the claims file.  

4.  The RO should request the veteran to 
provide the names, addresses and dates for 
treatment by all medical care providers, VA or 
non-VA, which have provided pertinent 
treatment of the veteran's PTSD from April 
2004 to the present. The RO should advise the 
veteran that he could either obtain the 
medical records from these medical providers 
himself and submit them to the RO, or he 
should complete release forms authorizing VA 
to request copies of the his treatment records 
from the identified medical care providers.  
If the veteran provides completed release 
forms, the RO should then request the medical 
records identified.  In making the request, 
the RO should specify that copies of the 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

5.  Obtain the veteran's medical records from 
the VA Medical Center in Jackson, Mississippi 
for treatment for the veteran's PTSD from 
August 2004  to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

6.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for an appropriate VA examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.  

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of the 
disability found to be present.  The examiner 
should comment on the extent to which the 
service-connected PTSD impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a numerical 
code for the Global Assessment of Functioning 
score, and include an explanation of the 
numerical code assigned.  The examiner should 
set forth the complete rationale underlying 
any conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  

7.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



